office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postu-104209-07 uilc date date to area_counsel tax exempt government entities cc tege fs msden from senior technical reviewer branch procedure administration cc pa br6 subject tax exempt_organization inclusion of information relating to a disqualified_person in an advisory to the organization's no_change_letter this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend exempt_organization --------------------------- disqualified_person ---------------------------- issue whether including in an advisory to a no_change_letter issued to the exempt_organization information about possible excess_benefit transactions between exempt_organization and disqualified_person violates sec_6103 conclusion sec_6103 is not violated when the irs includes in an advisory to a no_change_letter information concerning possible excess_benefit transactions between the exempt_organization and disqualified_person which was developed during the course of the examination of exempt_organization postu-104209-07 facts the irs conducted an examination of exempt_organization the examination included investigating exempt organization’s transactions with disqualified_person and whether any of these transactions constituted excess_benefit transactions resulting in prohibited private_inurement under sec_501 and sec_1_501_c_3_-1 the irs has concluded its examination of exempt_organization and is planning to issue a no_change_letter with an advisory the irs intends to include in the advisory concerns identified during the examination about transactions between the exempt_organization and the disqualified_person that potentially resulted in excess_benefit transactions that also constitute private_inurement the advisory discusses the implications of these transactions for the exempt organization’s continued retention of its tax exempt status the exempt organization’s representative has written to the irs stating the exempt_organization may wish to release publicly the no_change_letter which would include the advisory law and analysis sec_6103 protects returns and return_information from disclosure except as authorized by the internal_revenue_code sec_6103 returns are defined in sec_6103 as any_tax or information_return declaration_of_estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary by on behalf of or with respect to any person return_information is defined in pertinent part in sec_6103 as a taxpayer's identity the nature source or amount of his income payments receipts deductions exemptions credits assets lia- bilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer's return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense concurrent with the examination of the exempt_organization the irs also conducted an examination of the disqualified_person in which it considered whether any of the disqualified person’s dealings with the exempt_organization constituted excess_benefit transactions taxable under sec_4958 at times information was gathered for both exams simultaneously postu-104209-07 sec_6103 the term 'return information' is broad and includes any information gathered by the irs with regard to a taxpayer's liability under the internal_revenue_code see 264_fsupp2d_502 112_fsupp2d_48 d d c the tax reform act of defines returns and return_information in the broadest way information gathered by or created by the irs during the course of the examination of exempt_organization is return_information protected from disclosure under sec_6103 462_fsupp_460 w d ok the question of whether specific return_information can be disclosed in a particular context is determined in part by whose return_information it is this factor in turn is determined by the context in which the information was collected or generated in general information collected or generated with respect to a determination as to the taxpayer’s liability under the code is the return_information of that taxpayer in other words it is the return_information of the taxpayer in whose investigation it was collected or generated in 857_f2d_722 10th cir the court agreed with the irs that with respect to data collected or generated by the irs the key factor in determining whose return_information such data would be is whose tax_liability is under investigation the court cited to the illustration used by government counsel to help explain this concept suppose the irs has a basket for each taxpayer and corporate entity when the irs makes a determination about an entity's return the report is placed in the entity's basket under the authority of sec_6103 it is also placed in the baskets of the entity's partners shareholders individual reactions ie protests to the report are placed only in the basket of that taxpayer if the irs then reacts to the protests and makes adjustments to the entity's return that information is again placed both in the entity's basket and in those of its partners shareholders martin f 2d pincite both the exempt_organization and the disqualified_person were examined and information sometimes the same information was collected sometimes at the same time in connection with both examinations the no_change_letter including the advisory concludes the examination of the exempt_organization everything in the no_change_letter consists of data generated by the secretary with respect to the determination of the existence or possible existence of liability under title_26 for any_tax of the exempt_organization this includes any language in the advisory regarding the potential tax_liability of and tax consequences to exempt_organization resulting from its transactions with disqualified_person while sec_4958 imposes an independent tax_liability for an excess_benefit on a disqualified_person or an organization_manager knowingly participating in the transaction there is also postu-104209-07 potential liability to the exempt_organization participating in the transaction if an exempt_organization engages in transactions that violate sec_501’s prohibition against private_inurement which may be evidenced by excess_benefits received by a disqualified_person it can result in the loss of the organization’s tax exempt status using the illustration adopted by the martin court the information concerning the excess_benefit_transaction s may be placed in either exempt organization’s basket or disqualified person’s basket or both of their baskets depending on which taxpayer is being investigated when the information is collected we understand that this matter initially arose in the investigation of exempt_organization and thus is in the first instance the return_information of exempt_organization the disclosure of which is authorized by sec_6103 sec_6103 authorizes the disclosure of returns and return_information to persons with a material interest in the returns and is the primary basis for the disclosure here this subsection generally permits disclosure of sec_6103 protected information to the taxpayer to whom it relates sec_6103 which requires disclosure of the returns of a corporation or subsidiary thereof as provided in the subsection and sec_6103 which permits disclosure of return_information with respect to any taxpayer authorized to receive returns under this section absent an impairment of federal tax_administration determination authorizes the irs to disclose exempt organization’s return_information to exempt_organization underlying sec_6103 is the principle that a taxpayer is entitled to its returns and return_information so that it has full knowledge and understanding of the basis for the irs’s determination as to its liability or potential liability under the internal_revenue_code to the extent the same information was collected or generated in connection with an investigation of disqualified_person then the information would also be the return_information of disqualified_person in 921_f2d_729 7th cir the irs sent letters to investors of plaintiff’s company telling them that because plaintiff was under audit adjustments made to plaintiff’s return would necessarily affect the investors’ tax_liability plaintiff sued claiming that its return_information was wrongfully disclosed to the recipients of the letters the court in rejecting that view held that the fact of the solargistic audit in addition to being the return_information of solargistic was also the return_information of the investors since it constituted ‘data prepared by the secretary with respect to the determination of the possible existence’ of any_tax liability of the investors f 2d pincite accordingly the court found the disclosure to the investors authorized under sec_6103 the fact that certain of a taxpayer’s return_information may also constitute the return_information of another taxpayer does not mean that the irs is prohibited from disclosing to the first taxpayer its own return_information see also 818_f2d_536 6th cir 796_f2d_356 10th cir with respect to excess_benefit transactions occurring after date sec_1 c - f et seq lists a number of factors that will be taken into account in determining whether to revoke the exemption of an organization that engaged in one or more such transactions postu-104209-07 alternatively sec_6103 which provides for disclosures in administrative and judicial tax proceedings offers another basis of authority for the disclosure here not only does this section provide for the disclosure of a taxpayer’s own return_information in an examination sec_6103 which has been held to be an administrative tax proceeding see 578_fsupp_212 d colo aff'd 796_f2d_356 10th cir nevins v united_states wl at d kan aug 323_f3d_1210 9th cir but see 993_f2d_1111 4th cir but subsection h c authorizes the tax_administration proceeding disclosures of a third party’s return_information ie information developed in the third party’s investigation if the return_information directly relates to a transactional relationship between the taxpayer and third party and directly affects the resolution of an issue in the taxpayer’s proceeding thus even if the information about the transactions between disqualified_person and exempt_organization had been developed solely in the investigation of disqualified_person it nonetheless could be disclosed to exempt_organization during the course of its examination including the no_change_letter since the provisions of sec_6103 are clearly met here not only do sec_6103 and h permit the irs to disclose this return_information to the exempt_organization but the irs has an affirmative obligation to fully and completely explain to exempt_organization all of the issues and potential difficulties that are a part of the no change determination as stated in irm the irs issues a no_change_letter along with an advisory when the examiner encounters minor issues which if enlarged could jeopardize the exempt status of the organization this would include the fact that the irs had concerns with exempt organization’s transactions with disqualified_person and the potential impact similar future transactions could have on the organization’s continued retention of its tax exempt status after the irs shares the examination results with exempt_organization the irs is not responsible or liable for what exempt_organization does with the return_information see revrul_2004_53 i r b with the exception of disclosures to certain shareholders under sub sec_6103 sec_6103 contains no limitation or restriction on the redisclosure of returns or return_information received by other persons with material interest finally we note that there may be the argument that the inclusion of the information about the disqualified_person in the advisory doesn’t give rise to a disclosure at all disclosure is defined in sec_6103 as t he making known to any person in any manner whatever a return or return_information there is some support that there is no making known of return_information if the recipient already has knowledge of the information see brown v united_states f_supp big_number n d cal much as sec_6103 authorizes disclosure of return_information to the taxpayer to whom it pertains sec_6103 authorizes the disclosure of a taxpayer’s own return_information where the taxpayer is a party to an administrative tax proceeding the exempt_organization is a party to its examination and is accordingly authorized to receive its own information postu-104209-07 642_fsupp_188 d kan to the extent the irs has in the course of the examination already discussed or otherwise disclosed to exempt_organization its findings concerns and issues with regard to the possible excess_benefit transactions with disqualified_person it would be hard to argue that the reiteration of this information in the advisory is a disclosure as it is not a making known of any information to the exempt_organization case development hazards and other considerations we understand that exempt organization’s counsel not disqualified person’s counsel has warned that the inclusion of an advisory that discusses transactions with the disqualified_person in the no-change letter would constitute a violation of sec_6103 for the reasons stated above we see little if any possibility of liability resulting from the proposed inclusion of the advisory first any_action for wrongful disclosure would have to be brought by the taxpayer disqualified_person whose information was disclosed in this case since exempt_organization cannot bring suit to complain about the disclosure to itself of its own information the case would have be brought by disqualified_person under the theory that the return_information was his alone as outlined above this would not support the elements of a wrongful disclosure suit under sec_7431 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
